UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:9/30 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) DWS Mid Cap Growth Fund Shares Value ($) Common Stocks 95.9% Consumer Discretionary 16.5% Auto Components 2.5% BorgWarner, Inc.* (a) Gentex Corp. (a) Hotels Restaurants & Leisure 2.8% Darden Restaurants, Inc. Panera Bread Co. "A"* (a) Household Durables 1.0% Jarden Corp. (a) Internet & Catalog Retail 0.8% Priceline.com, Inc.* (a) Specialty Retail 6.2% Advance Auto Parts, Inc. (a) Children's Place Retail Stores, Inc.* (a) Guess?, Inc. (a) Tiffany & Co. (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 3.2% Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 6.2% Food Products 2.8% Diamond Foods, Inc. (a) Green Mountain Coffee Roasters, Inc.* (a) Household Products 1.2% Church & Dwight Co., Inc. (a) Personal Products 2.2% Herbalife Ltd. Energy 9.7% Energy Equipment & Services 6.2% Complete Production Services, Inc.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* (a) FMC Technologies, Inc.* (a) National Oilwell Varco, Inc. Oil States International, Inc.* (a) Oil, Gas & Consumable Fuels 3.5% Concho Resources, Inc.* Pioneer Natural Resources Co. (a) Ultra Petroleum Corp.* (a) Whiting Petroleum Corp.* Financials 7.8% Capital Markets 3.6% Affiliated Managers Group, Inc.* (a) Invesco Ltd. Jefferies Group, Inc. (a) Lazard Ltd. "A" TD Ameritrade Holding Corp. (a) Commercial Banks 1.9% Huntington Bancshares, Inc. Prosperity Bancshares, Inc. (a) Zions Bancorp. (a) Diversified Financial Services 1.3% Portfolio Recovery Associates, Inc.* (a) Insurance 1.0% W.R. Berkley Corp. (a) Health Care 14.6% Biotechnology 1.2% Onyx Pharmaceuticals, Inc.* United Therapeutics Corp.* (a) Health Care Equipment & Supplies 3.1% Kinetic Concepts, Inc.* (a) Sirona Dental Systems, Inc.* Thoratec Corp.* Health Care Providers & Services 4.5% AmerisourceBergen Corp. Centene Corp.* (a) Fresenius Medical Care AG & Co. KGaA (ADR) (a) Laboratory Corp. of America Holdings* (a) Health Care Technology 1.8% SXC Health Solutions Corp.* Life Sciences Tools & Services 0.9% Life Technologies Corp.* Pharmaceuticals 3.1% Hospira, Inc.* (a) Questcor Pharmaceuticals, Inc.* (a) Industrials 13.0% Aerospace & Defense 1.4% BE Aerospace, Inc.* (a) Commercial Services & Supplies 1.0% Stericycle, Inc.* (a) Construction & Engineering 0.6% Chicago Bridge & Iron Co. NV Electrical Equipment 2.9% Babcock & Wilcox Co.* General Cable Corp.* (a) Thomas & Betts Corp.* Machinery 4.8% Flowserve Corp. (a) Gardner Denver, Inc. (a) Joy Global, Inc. Terex Corp.* (a) Timken Co. Professional Services 1.0% Robert Half International, Inc. (a) Road & Rail 1.3% Kansas City Southern* (a) Information Technology 21.0% Communications Equipment 3.8% F5 Networks, Inc.* (a) Harris Corp. (a) Juniper Networks, Inc.* Polycom, Inc.* (a) Riverbed Technology, Inc.* Computers & Peripherals 1.7% NetApp, Inc.* (a) Western Digital Corp.* Electronic Equipment, Instruments & Components 0.7% Itron, Inc.* (a) Internet Software & Services 1.0% Equinix, Inc.* IT Services 2.7% Cognizant Technology Solutions Corp. "A"* (a) Syntel, Inc. (a) VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 4.2% Analog Devices, Inc. ARM Holdings PLC (ADR) (a) Cavium, Inc.* (a) First Solar, Inc.* (a) Netlogic Microsystems, Inc.* (a) Novellus Systems, Inc.* (a) Software 6.9% BMC Software, Inc.* (a) Check Point Software Technologies Ltd.* Concur Technologies, Inc.* (a) MICROS Systems, Inc.* Red Hat, Inc.* (a) Rovi Corp.* (a) Salesforce.com, Inc.* (a) Materials 5.0% Chemicals 1.4% Scotts Miracle-Gro Co. "A" (a) Solutia, Inc.* Containers & Packaging 0.7% Crown Holdings, Inc.* Metals & Mining 2.1% Cliffs Natural Resources, Inc. (a) Molycorp, Inc.* (a) Thompson Creek Metals Co., Inc.* Paper & Forest Products 0.8% Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 2.1% Wireless Telecommunication Services American Tower Corp. "A"* MetroPCS Communications, Inc.* (a) Total Common Stocks (Cost $290,575,069) Securities Lending Collateral 45.4% Daily Assets Fund Institutional, 0.13% (b) (c) (Cost $191,340,360) Cash Equivalents 4.4% Central Cash Management Fund, 0.11% (b) (Cost $18,654,994) % of Net Assets Value ($) Total Investment Portfolio (Cost $500,570,423) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $504,160,685.At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $110,361,825.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $117,358,436 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,996,611. (a) All or a portion of these securities were on loan.The value of all securities loaned at June 30, 2011 amounted to $189,345,898 which is 44.9% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
